       Case 4:18-cv-00374-DPM Document 53 Filed 04/24/20 Page 1 of 1




           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    CENTRAL DIVISION

MATT RAEBURN                                                  PLAINTIFF

v.                       No. 4:18-cv-374-DPM

JAMES GIBSON, Individually; and in
his Official Capacity as a Police Officer
for the City of Vilonia, Arkansas                          DEFENDANT

                              JUDGMENT
     All of Rae burn' s federal claims are dismissed with prejudice. All
his other claims are dismissed without prejudice.



                                        D .P. Marshall (r.
                                        United States District Judge
